Citation Nr: 1329188	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  08-23 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for left inguinal 
hernia.

2.  Entitlement to service connection for traumatic 
arthritis.

3.  Entitlement to service connection for fibromyalgia.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder.

5.  Entitlement to service connection for migraine headaches 
due to head trauma. 

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
heart attack, stroke, and Brown's tumor.

7.  Entitlement to an evaluation in excess of 20 percent 
disabling for thoracic strain with degenerative changes.

8.  Entitlement to an effective date prior to March 18, 
2008, for the grant of an evaluation of 20 percent disabling 
for thoracic strain with degenerative changes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant's representative


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to 
September 1988.  The Veteran had additional service in the 
Air National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The Veteran was scheduled to testify before the undersigned 
Veterans Law Judge in March 2012.  The Veteran's 
representative presented argument on his behalf.  A 
transcript of the hearing is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the claims file reveals that the Veteran receives 
consistent treatment from VA; however, treatment records 
dated subsequent to August 2008 have not been obtained and 
associated with the claims file.

The Veteran has identified treatment from Antelope Valley 
Spinal Care; however, review of the claims file does not 
reveal that the treatment records have been associated.

The Veteran reports that he underwent an examination in June 
2005.  Review of the claims file does not reveal that this 
examination report has been associated with the claims file.  
In addition, the Veteran has indicated that he received 
treatment from Kaiser Occupational Health.  However, records 
regarding this treatment have not been associated with the 
claims file.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002 & Supp. 2013); 38 C.F.R. § 
3.159(c)(1) (2012).  VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  As such, attempts must be made to obtain and 
associate with the claims file all VA treatment records 
regarding the Veteran dated since August 2008.  In addition, 
after obtaining any necessary authorization, attempt to 
obtain and associate with the claims file records of the 
Veteran's care from Antelope Valley Spinal Care, the report 
of the examination in June 2005, and the records of the 
Veteran's treatment at Kaiser Occupational Health.

Review of the claims file reveals that the Veteran applied 
for Social Security Administration (SSA) disability 
benefits.  Although there is an indication in a deferred 
rating decision dated in December 2011 that the records 
regarding the Veteran's application for SSA disability 
benefits should be requested and the Supplemental Statement 
of the Case dated in February 2013 indicates that a response 
was received from the Department of Social Services, State 
of California - Health and Human Services Agency dated in 
April 2009, the records regarding the application for these 
benefits have not been associated with the claims folder.  
The Board notes that the letter from the Department of 
Social Services dated in April 2009 notifies VA that the 
Veteran had applied for benefits and requested VA records.  
Because SSA records are potentially relevant to the Board's 
determination, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 
C.F.R. § 3.159(c)(2); see also Moore v. Shinseki, 555 F.3d 
1369 (Fed. Cir., 2009); Golz v. Shinseki, 590 F.3d 1317, 
1320 (Fed. Cir. 2010).  Thus, this appeal must be remanded 
to obtain the Veteran's complete SSA record.

The Veteran was most recently examined in regard to his 
claim for service connection for left inguinal hernia in 
August 2012.  VA is required to conduct an accurate and 
descriptive medical examination based on the complete 
medical record.  38 C.F.R. §§ 4.1, 4.2 (2012); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the 
VA's duty to assist includes the duty to conduct a thorough 
and contemporaneous medical examination which is accurate 
and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, 
as this remand requests the association with the claims file 
of additional evidence the Veteran must be afforded another 
VA medical examination regarding the etiology of his left 
inguinal hernia.

In rating decisions dated in September 2008 and February 
2009, the RO denied entitlement to service connection for 
posttraumatic stress disorder; entitlement to service 
connection for migraine headaches due to head trauma; and 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
heart attack, stroke, and Brown's tumor; and granted 
entitlement to an evaluation of 20 percent disabling for 
thoracic spine with degenerative changes.  Subsequently, in 
a statement dated in April 2009 the Veteran disagreed with 
denials of entitlement to service connection, with the 
denial of compensation pursuant to 38 U.S.C.A. § 1151, and 
with the rating and effective date assigned for thoracic 
spine with degenerative changes.  To date the Veteran has 
not been provide a Statement of the Case regarding these 
issues.  Therefore, under the circumstances, the Board has 
no discretion and is obliged to remand this issue to the RO 
for the issuance of a Statement of the Case.  See Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 
10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a Statement of the 
Case with respect to his claims of 
whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
posttraumatic stress disorder; 
entitlement to service connection for 
migraine headaches due to head trauma; 
entitlement to compensation under 
38 U.S.C.A. § 1151 for heart attack, 
stroke, and Brown's tumor; entitlement 
to an evaluation in excess of 20 percent 
disabling for thoracic spine with 
degenerative changes; and entitlement to 
an effective date prior to March 18, 
2008, for the grant of an evaluation of 
20 percent disabling for thoracic spine 
with degenerative changes.

2. Attempt to obtain all VA treatment 
records regarding the Veteran that are 
dated since August 2008.

3.  After obtaining any necessary 
authorization, attempt to obtain and 
associate with the claims file records 
of the Veteran's treatment at Antelope 
Valley Spinal Care, the report of the 
examination performed in June 2005, and 
records regarding the Veteran's 
treatment by Kaiser Occupational Health.  
Any additional pertinent records 
identified by the appellant during the 
course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the 
appellant, and associated with the 
claims file.  All attempts to obtain 
treatment records must be noted in the 
claims file.

4.  Obtain complete copies of any SSA 
decisions on a claim for disability 
benefits from that agency, together with 
the medical records that served as the 
basis for any such determination.  All 
attempts to fulfill this development 
should be documented in the claims file.  
If the search for these records is 
negative, that should be noted and the 
Veteran must be informed in writing.

5.  Thereafter, arrange for the Veteran 
to undergo an appropriate VA examination 
to determine the nature, extent, onset 
and etiology of any left inguinal hernia 
found to be present.  The claims file 
should be made available to and reviewed 
by the examiner.  All indicated studies 
should be performed and all findings 
should be reported in detail.

The examiner should opine as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that any left inguinal 
hernia found to be present were incurred 
during military service or are due to an 
event or injury during military service.

A rationale for any opinion advanced 
should be provided. The examiner should 
also state what sources were consulted 
in forming the opinion.

6.  Undertake any additional development 
deemed necessary, to include scheduling 
additional VA examinations in regard to 
the Veteran's claims.

7.  Thereafter, readjudicate the issues 
on appeal and if the benefits sought on 
appeal remain denied or not granted to 
the Veteran's satisfaction, the Veteran 
and his attorney should be provided with 
a supplemental statement of the case, 
which should contain notice of all 
relevant actions taken on the claim for 
benefits.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

